Exhibit 10.01
 
SETTLEMENT AGREEMENT AND STIPULATION
 
THIS SETTLEMENT AGREEMENT and STIPULATION dated as of June _____, 2014 by and
between IL2M International Corp. ("IL2M" or the "Company"), a corporation formed
under the laws of the State of Nevada, and IBC Funds, LLC ("IBC"), a Nevada
Limited Liability Company.
 
BACKGROUND:
 
WHEREAS, there are bona fide outstanding liabilities of the Company in the
principal amount of not less than $108,535.00 and
 
WHEREAS, these liabilities are past due; and
 
WHEREAS, IBC acquired such liabilities on the terms and conditions set forth in
the annexed Claim Purchase Agreement(s), subject however to the agreement of the
Company and compliance with the provisions hereof; and
 
WHEREAS, IBC and IL2M desire to resolve, settle, and compromise among other
things the liabilities as more particularly set forth on Schedule A annexed
hereto (hereinafter collectively referred to as the "Claims").
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  Defined Terms, As used in this Agreement, the following terms shall have the
following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
"AGREEMENT" shall have the meaning specified in the preamble hereof.
 
"CLAIM AMOUNT" shall mean $108,535.00.
 
"COMMON STOCK" shall mean the Company's common stock, $.0001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).
 
 
 

--------------------------------------------------------------------------------

 
 
"COURT" shall mean Circuit Court within Manatee County, Florida.
 
"DISCOUNT" shall mean forty-five (45%) percent.
 
"DRS" shall have the meaning specified in Section 3b.
 
"DTC" shall have the meaning specified in Section 3b.
 
"DWAC" shall have the meaning specified in Section 3b.
 
"FAST" shall have the meaning specified in Section 3b.
 
"SALE PRICE- shall mean the Sale Price of the Common Stock on the Principal
Market.
 
"MARKET PRICE" on any given date shall mean the lowest Sale Price during the
Valuation Period.
 
"PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, QB marketplace, the American Stock
Exchange or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock.
 
"PURCHASE PRICE" shall mean the Market Price during the Valuation Period (or
such other date on which the Purchase Price is calculated in accordance with the
terms and conditions of this Agreement) less the product of the Discount and the
Market Price.
 
"SELLER" shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.
 
 
2

--------------------------------------------------------------------------------

 
 
"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.
 
"TRADING PERIOD" shall mean Trading Days during the Valuation Period.
 
"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).
 
"VALUATION PERIOD" shall mean the fifteen (15) day trading period preceding the
share request inclusive of the day of any Share Request pursuant to this
agreement (the "trading period"); provided that the Valuation Period shall be
extended as necessary in the event that (1) the Initial Issuance is delivered in
more than one tranches pursuant to Sections 3(a) and 3(e), and/or (2) one or
more Additional Issuances is required to be made pursuant to Section 3(d) below,
in which case the Valuation Period for each issuance shall be extended to
include additional trading days pursuant to such issuance. The Valuation Period
shall begin on the date of any Share Request pursuant to this Agreement, but
shall the suspended to the extent that any subsequent Initial Issuance tranche
and/or Additional Issuance is due to be made until such date as such Initial
Issuance tranche and/or Additional Issuance is delivered to IBC. pursuant to
Section 3(b)(iii). Any period of suspension of the Valuation Period shall be
established by means of a written notice from IBC to the Company.
 
2.  Fairness Hearing. Upon the execution hereof, Company and IBC agree, pursuant
to Section 3(a)(10) of the Securities Act of 1933 (the "Act"), to immediately
submit the terms and conditions of this Agreement to the Court for a hearing on
the fairness of such terms and conditions, and the issuance exempt from
registration of the Settlement Shares. This Agreement shall become binding upon
the parties only upon entry of an order by the Court substantially in the form
annexed hereto as Exhibit A (the "Order").
 
 
3

--------------------------------------------------------------------------------

 
 
3.      Settlement Shares. Following entry of an Order by the Court in
accordance with Paragraph 2 herein and the execution by IBC and Company of the
Stipulation and Order of Dismissal (as defined below) subject to paragraph 7
herein. Company shall issue and deliver to IBC shares of its Common Stock (the
"Settlement Shares") as follows:
 
a.           In settlement of the Claims, Company shall initially issue and
deliver to IBC, in one or more tranches as necessary subject to paragraph 3(f)
herein, shares of Common Stock (the "Initial Issuance"), subject to adjustment
and ownership limitations as set forth below, sufficient to satisfy the
compromised amount at a forty-five percent (45%) discount to market (the total
amount of the claims divided by 55%) based on the market price during the
valuation period as defined herein through the issuance of freely trading
securities issued pursuant to Section 3(a)(10) of the Securities Act (the
"settlement shares").
 
b.           No later than the first business day following the date that the
Court enters the Order, time being of the essences, Company shall: (i) cause its
legal counsel to issue an opinion to Company's transfer agent, in form and
substance reasonably acceptable to IBC and such transfer agent, that the shares
of Common Stock to be issued as the Initial Issuance and Additional Issuance (as
defined below) are legally issued, fully paid and non-assessable, are exempt
from registration under the Securities Act, may be issued without restrictive
legend, and may be resold by IBC without restriction; (ii) transmit via email,
facsimile and overnight delivery an irrevocable and unconditional instruction to
Company's stock transfer agent; and (iii) issue the Initial Issuance, as Direct
Registration Systems (DRS) shares to IBC's account with the Depository Trust
Company (DTC) or through the Fast Automated Securities Transfer (FAST) Program
of DTC 's Deposit/Withdrawal Agent Commission (DWAC) system, without any legends
or restriction on transfer. The date upon which the First tranche of the Initial
Issuance shares have been received into IBC's account and are available for sale
by IBC shall be referred to as the "Issuance Date". In the event that Company is
delinquent on issuance of shares of stock to IBC pursuant to the terms and
conditions of this Section 3 within five (5) Trading Days of a request for
issuance of shares pursuant to Court Order Granting Approval of this Settlement
Agreement, then the Discount shall be increased by five percent (5%), as well as
an additional five percent (5%) for each additional delinquency of five (5)
Trading Days up to a maximum Discount of ninety percent (90%) until all
Settlement Shares and Settlement Fee Shares have been received by IBC and
Company has fully complied with all terms and conditions and obligations
pursuant to this Settlement Agreement and Stipulation.
 
 
4

--------------------------------------------------------------------------------

 
 
c.           During the Valuation Period, the Company shall deliver to IBC,
through the Initial Issuance and any required Additional Issuance subject to
paragraph 3(f) herein that number of shares (the "Final Amount") with an
aggregate value equal to (A) the sum of the Claim Amount, divided by (B) the
Purchase Price. The parties acknowledge that the number of Settlement Shares to
be issued pursuant to this Agreement is indeterminable as of the date of its
execution, and could well exceed the current existing number of shares
outstanding as of the date of its execution.
 
d.           If at any time during the Valuation Period the Market Price is
below 90% of the Market Price on the day before the Issuance Date, Company will
immediately cause to be issued and delivered to IBC in accordance with the
provisions of Section 3(b) herein, such additional shares as may he required to
effect the purposes of this Settlement Agreement (each, an "Additional
Issuance"), subject to the limitation in the paragraph below. At the end of the
Valuation Period, if the sum of the Initial Issuance and any Additional Issuance
is greater than the Final Amount, IBC shall promptly deliver any remaining
shares to Company or its transfer agent for cancellation.
 
 
5

--------------------------------------------------------------------------------

 
 
e.           Notwithstanding anything to the contrary contained herein, it is
the intention of the parties that the Settlement Shares beneficially owned by
IBC at any given time shall not exceed the number of such shares that, when
aggregated with all other shares of Company then beneficially owned by IBC, or
deemed beneficially owned by IBC, would result in IBC owning more than 9.99% of
all of such Common Stock as would be outstanding on such date, as determined in
accordance with. Section 16 of the Exchange Act and the regulations promulgated
thereunder. In compliance therewith, the Company agrees to deliver the Initial
Issuance and any Additional Issuance in one or more tranches.
 
f.           For the avoidance of doubt, the price used to determine the number
of shares of Common Stock to be delivered pursuant to any Share Request shall be
rounded up to the nearest decimal place of .00001.
 
4.      Necessary Action. At all times after the execution of this Agreement and
entry of the Order by the Court, each party hereto agrees to take or cause to be
taken all such necessary action including, without limitation, the execution and
delivery of such further instruments and documents, as may be reasonably
requested by any party for such purposes or otherwise necessary to effect and
complete the transactions contemplated hereby.
 
 
6

--------------------------------------------------------------------------------

 


5.      Releases. Upon receipt of all of the Settlement Shares for and in
consideration of the terms and conditions of this Agreement, and except for the
obligations, representations and covenants arising or made hereunder or a breach
hereof, the parties hereby release, acquit and forever discharge the other and
each, every and all of their current and past officers, directors, shareholders,
affiliated corporations, subsidiaries, agents, employees, representatives,
attorneys, predecessors, successors and assigns (the "Released Parties"), of and
from any and all claims, damages, cause of action, suits and costs, of whatever
nature, character or description, whether known or unknown, anticipated or
unanticipated, which the parties may now have or may hereafter have or claim to
have against each other with respect to the Claims. Nothing contained herein
shall be deemed to negate or affect IBC's right and title to any securities
heretofore issued to it by Company or any subsidiary of Company.
 
6.      Representations. Company hereby represents, warrants and covenants to
IBC as follows:
 
a.           There are Five Hundred Million (500,000,000) shares of Common Stock
of the Company authorized, of which approximately One Hundred Seventy Eight
Million Two Hundred Eleven Thousand Five Hundred (178,211,500) Shares of Common
Stock are issued and outstanding; and approximately Three Hundred Twenty One
Million Seven Hundred Eighty Eight Thousand Five Hundred (321,788,500) Shares of
Common Stock are available for issuance pursuant hereto;
 
b.           The shares of Common Stock to be issued pursuant to the Order are
duly authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;
 
 
7

--------------------------------------------------------------------------------

 
 
c.           The shares will be exempt from registration under the Securities
Act and issuable without any restrictive legend;
 
d.           The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock at least equal to the greater of the number of
shares that could be issued pursuant to the terms of the Order and that Company
shall reserve at its transfer agent, at a minimum, Three Million (3,000,000)
shares during the Valuation Period in order to ensure that it can properly carry
out the terms of this agreement, which may only be released to Company once all
of the settlement shares have been delivered and converted pursuant to this
agreement and Company's obligations are otherwise fully satisfied or there has
otherwise been a default pursuant to the terms of this agreement;
 
e.           If at any time it appears reasonably likely that there may be
insufficient authorized shares to fully comply with the Order, Company shall
promptly increase its authorized shares to ensure its ability to timely comply
with the Order;
 
f.           The execution of this Agreement and performance of the Order by
Company and IBC will not (1) conflict with, violate or cause a breach or default
under any agreements between Company and any creditor (or any affiliate thereof)
related to the account receivables comprising the Claims, or (2) require any
waiver, consent, or other action of the Company or any creditor, or their
respective affiliates, that has not already been obtained;
 
g.           Without limitation, the Company hereby waives any provision in any
agreement related to the account receivables comprising the Claims requiring
payments to be applied in a certain order, manner, or fashion, or providing for
exclusive jurisdiction in any court other than this Court;
 
 
8

--------------------------------------------------------------------------------

 
 
h.           The Company has all necessary power and authority to execute,
deliver and perform all of its obligations under this Agreement;
 
i.            The execution, delivery and performance of this Agreement by
Company has been duly authorized by all requisite action on the part of Company
and its Board of Directors (including a majority of its independent directors),
and this Agreement has been duly executed and delivered by Company;
 
j.            Company did not enter into the transaction giving rise to the
Claims in contemplation of any sale or distribution of Company's common stock or
other securities;
 
k.           There has been no modification, compromise, forbearance, or waiver
entered into or given with respect to the Claims. There is no action based on
the Claims that is currently pending in any court or other legal venue, and no
judgments based upon the Claims have been previously entered in any legal
proceeding;
 
1.           There are no taxes due, payable or withholdable as an incident of
Seller's provision of goods and services, and no taxes will be due, payable or
withholdable as a result of settlement of the Claims;
 
m.           Seller was not and within the past ninety (90) days has not been
directly or indirectly through one or more intermediaries in control, controlled
by, or under common control with, the Company and is not an affiliate of the
Company as defined in Rule 144 promulgated under the Act;
 
 
9

--------------------------------------------------------------------------------

 
 
n.           To the best of the Company's knowledge, Seller is not, directly or
indirectly, utilizing any of the proceeds received from IBC for selling the
Claims to provide any consideration to or invest in any manner in the Company or
any affiliate of the Company;
 
o.           Company has not received any notice (oral or written) from the SEC
or Principal Market regarding a halt, limitation or suspension of trading in the
Common Stock; and
 
p.           Seller will not., directly or indirectly, receive any consideration
from or be compensated in any manner by, the Company, or any affiliate of the
Company, in exchange For or in consideration of selling the Claims;
 
q.           Company represents that none of the services provided or to be
provided which gave rise to the Claims were or are services related to promoting
the Company's Securities or that may be considered investor relations services;
 
r.            Company represents that each Claim being purchased pursuant hereto
is a bona-fide Claim against the Company and that the invoices or written
contract(s)/promissory notes underlying each Claim are accurate representations
of the nature of the debt and the amounts owed by the Company to Seller;
 
s.           Company acknowledges that IBC or its affiliates may from time to
time, hold outstanding securities of the Company which may be convertible in
shares of the Company's common stock at a floating conversion rate tied to the
current market price for the stock. The number of shares of Common Stock
issuable pursuant to this Agreement may increase substantially in certain
circumstances, including, but not necessarily limited to the circumstance
wherein the trading price of the Common Stock declines during the Valuation
Period. The Company's executive officers and directors have studied and fully
understand the nature of the transaction contemplated by this Agreement and
recognize that they have a potential dilutive effect. The board of directors of
the Company has concluded in its good faith business judgment that such
transaction is in the best interests of the Company. The Company specifically
acknowledges that its obligation to issue the Settlement Shares is binding upon
the Company and enforceable regardless of the dilution such issuance may have on
the ownership interests of other shareholders of the Company. The Board of
Directors of the Company has further given its consent for each conversion of
shares of stock pursuant to this agreement and agrees and consents that same may
occur below the par value of the Company's Common Stock.
 
 
10

--------------------------------------------------------------------------------

 
 
t.           None of the transactions agreements or proceedings described above
is party of a plan or scheme to evade the registration requirements of the
Securities Act and IL2M and IBC are acting and has acted in an arms length
capacity.
 
7.     Continuing Jurisdiction. Simultaneously with the execution of this
Agreement, the attorneys representing the parties hereto will execute a
stipulation of dismissal substantially in the form annexed hereto as Exhibit B
(the "Stipulation of Dismissal"). The parties hereto expressly agree that said
Stipulation of Dismissal shall not be filed, but shall be held in escrow by
counsel for IBC Funds, LLC, until such time that Company has fully complied with
all of its obligations pursuant to this Settlement Agreement and Stipulation. In
order to enable the Court to grant specific enforcement or other equitable
relief in connection with this Agreement, (a) the parties consent to the
jurisdiction of the Court for purposes of enforcing this Agreement, and (b) each
party to this Agreement expressly waives any contention that there is an
adequate remedy at law or any like doctrine that might otherwise preclude
injunctive relief to enforce this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
8.     Conditions Precedent/ Default.
 
a.          If Company shall default in promptly delivering the Settlement
Shares to IBC in the form and mode of delivery as required by Paragraphs 2, 3, 4
and 6 herein or 4 otherwise fail in any way to fully comply with the provisions
thereof;
 
b.          If the Order shall not have been entered by the Court on or prior to
ninety (90) days after execution of this agreement;
 
c.          If the Company shall fail to comply with the Covenants set forth in
Paragraph 14 hereof;
 
d.          If Bankruptcy, dissolution, receivership, reorganization, insolvency
or liquidation proceedings or other proceedings for relief under any bankruptcy
law or any law for the relief of debtors or other legal proceedings for any
reason shall he instituted by or against the Company; or if the trading of the
Common Stock shall have been halted, limited. or suspended by the SEC or on the
Principal Market; or trading in securities generally on the Principal Market
shall have been suspended or limited; or, minimum prices shall been established
for securities traded on the Principal Market or eligible for delivery via DTC
or DWAC; or the Common Stock is not eligible or unable to be deposited for trade
on the Principal Market; or the Common Stock is no longer eligible for book
transfer delivery via DWAC; or the Company is delinquent or has not made its
required Securities and Exchange Commission filings; or there shall have been
any material adverse change (i) in the Company's finances or operations, or (ii)
in the financial markets such that in the reasonable judgment of the IBC, makes
it impracticable or inadvisable to trade the Settlement Shares; and such
suspension, limitation or other action is not cured within ten (10) trading
days; then the Company shall be deemed in default of the Agreement and Order and
this Agreement shall be voidable in the sole discretion of IBC, unless otherwise
agreed by written agreement of the parties;
 
 
12

--------------------------------------------------------------------------------

 
 
e.           In the event that the Company fails to fully comply with the
conditions precedent as specified in paragraph 8 a. through d. herein, then the
Company shall be deemed in default of the agreement and IBC, at its option and
in its sole discretion, may declare Company to be in default of the Agreement
and Order, and this Agreement and/or any remaining obligations of IBC pursuant
to this Agreement shall be voidable in the sole discretion of IBC, unless
otherwise agreed by written agreement of the parties. In said event, IBC shall
have no further obligation to comply with the terms of this agreement and can
thus opt out of making any remaining payments, if applicable, not previously
made to creditors as contemplated by the Claims Purchase Agreement as referenced
in schedule A.
 
9.      Information. Company and IBC each represent that prior to the execution
of this Agreement, they have fully informed themselves of its terms, contents,
conditions and effects, and that no promise or representation of any kind has
been made to them except as expressly stated in this Agreement.
 
10.   Ownership and Authority. Company and IBC represent and warrant that they
have not sold, assigned, transferred, conveyed or otherwise disposed of any or
all of any claim, demand, right, or cause of action, relating to any matter
which is covered by this Agreement, that each is the sole owner of such claim,
demand, right or cause of action, and each has the power and authority and has
been duly authorized to enter into and perform this Agreement and that this
Agreement is the binding obligation of each, enforceable in accordance with its
terms.
 
 
13

--------------------------------------------------------------------------------

 
 
11.   No Admission. This Agreement is contractual and it has been entered into
in order to compromise disputed claims and to avoid the uncertainty and expense
of the litigation. This Agreement and each of its provisions in any orders of
the Court relating to it shall not be offered or received in evidence in any
action, proceeding or otherwise used as an admission or concession as to the
merits of the Action or the liability of any nature on the part of any of the
parties hereto except to enforce its terms.
 
12.   Binding Nature. This Agreement shall be binding on all parties executing
this Agreement and their respective successors, assigns and heirs.
 
13.   Authority to Bind. Each party to this Agreement represents and warrants
that the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity. Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement, and that counsel has reviewed this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
14.   Covenants.
 
a.           For so long as IBC or any of its affiliates holds any shares of
Common Stock, neither Company nor any of its affiliates shall vote any shares of
Common Stock owned or controlled by it (unless voting in favor of a proposal
approved by a majority of Company's Board of Directors), or solicit any proxies
or seek to advise or influence any person with respect to any voting securities
of Company; in favor of (1) an extraordinary corporate transaction, such as a
reorganization or liquidation, involving Company or any of its subsidiaries, (2)
a sale or transfer of a material amount of assets of Company or any of its
subsidiaries, (3) any material change in the present capitalization or dividend
policy of Company, (4) any other material change in Company's business or
corporate structure, (5) a change in Company's charter, bylaws or instruments
corresponding thereto (6) causing a class of securities of Defendant to be
delisted from a national securities exchange or to cease to be authorized to be
quoted in an inter-dealer quotation system of a registered national securities
association, (7) causing a class of equity securities of Company to become
eligible for termination of registration pursuant to Section 12(g)(4) of the
Securities Exchange Act of 1934, as amended, (8) terminating its Transfer Agent
(9) taking any action which would impede the purposes and objects of this
Settlement Agreement or (10) taking any action, intention, plan or arrangement
similar to any of those enumerated above. Nothing in this section shall be
deemed to exclude strategic decisions by Company made in an effort to expand the
Company except as expressly stated herein. The provisions of this paragraph may
not be modified or waived without further order of the Court.
 
b.           Immediately upon the signing of the Settlement Order by the Court,
the Company shall cause to be filed a Form 8-K with the Securities and Exchange
Commission disclosing the settlement. The Company shall file such additional SEC
filings as may be required in respect of the transactions.
 
c.           IBC hereby covenants that they have not provided any funds or other
consideration to the Company and have no intent to do so. In no event shall any
of the funds received from the sale of shares of the Company in reliance upon
the Court Order be used to provide any consideration to the Company or any
affiliate of the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
15.    Indemnification. Company shall indemnify, defend and hold IBC and its
affiliates harmless with respect to all obligations of Company arising from or
incident or related to this Agreement, including, without limitation, any claim
or action brought derivatively or by the Seller or shareholders of Company.
 
16.    Legal Effect. The parties to this Agreement represent that each of them
has been advised as to the terms and legal effect of this Agreement and the
Order provided for herein, and that the settlement and compromise stated herein
is final and conclusive forthwith, subject to the conditions stated herein, and
each attorney represents that his or her client has freely consented to and
authorized this Agreement after have been so advised.
 
17.    Waiver of Defense. Each party hereto waives a statement of decision, and
the right to appeal from the Order after its entry. Company further waives any
defense based on the rule against splitting causes of action. The prevailing
party in any motion to enforce the Order shall be awarded its reasonably
attorney fees and expenses in connection with such motion. Except as expressly
set forth herein, each party shall bear its own attorneys' fees, expenses and
costs.
 
18.    Signatures. This Agreement may be signed in counterparts and the
Agreement, together with its counterpart signature pages, shall be deemed valid
and binding on each party when duly executed by all parties. Facsimile and
electronically scanned signatures shall be deemed valid and binding for all
purposes. This Agreement may be amended only by an instrument in writing signed
by the party to be charged with enforcement thereof. This Agreement supersedes
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
19.    Choice of Law, Etc. Notwithstanding the place where this Agreement may be
executed by either of the parties, or any other factor, all terms and provisions
hereof shall be governed by and construed in accordance with the laws of the
State of Florida, applicable to agreements made and to be fully performed in
that State and without regard to the principles of conflicts of laws thereof.
Any action brought to enforce, or otherwise arising out of this Agreement shall
be brought only in State Court sitting in Manatee County, Florida.
 
20.    Exclusivity. For a period of the later of one hundred eighty (180) days
from the date of the execution of this Agreement or upon IBC's final sale of all
shares of stock issued pursuant hereto subsequent to final adjustment; (a)
Company and its representatives shall not enter into any exchange transaction
under Section 3(a)(10) of the Securities Act nor directly or indirectly discuss,
negotiate or consider any proposal, plan or offer from any other party relating
to any liabilities, or any financial transaction having an effect or result
similar to the transactions contemplated hereby, and (b) IBC shall have the
exclusive right to negotiate and execute definitive documentation embodying the
terms set forth herein and other mutually acceptable terms.
 
21.    Inconsistency. In the event of any inconsistency between the terms of
this Agreement and any other document executed in connection herewith, the terms
of this Agreement shall control to the extent necessary to resolve such
inconsistency.
 
22.    NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of
 
(a)      the date delivered, if delivered by personal delivery as against
written receipt therefore or by confirmed facsimile transmission,
 
(b)      the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or
 
 
17

--------------------------------------------------------------------------------

 
 
(c) the second business day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,
 
in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days' advance written notice similarly given to each of the other
parties hereto):
 
Company:
 
with a copy to:
IL2M International Corp.
3500 West Olive Avenue, Suite 810
Burbank, California 91505
Telephone No.: 1-818-953-7585 (EXT: 6)
E-mail: sakotsaoussian@gmail.com &
            Sarkis.Tsaoussian@il2m.com
 
 

 

 
Michael G. Brown, Esquire
P.O. Box 19702
Sarasota, Florida 34237
941-780-1300 (phone)
941-296-7500 (fax)
Florida Bar No. 0148709
 
IBC Funds, LLC
Attn: Samuel Oshana
1170 Kane Concourse, Suite 404
Bay Harbor, Florida 33154
Telephone: 786-218-4651
Email: sam@ibcfunds.com
 
and
 
Charles N. Cleland, Jr., P.A.
2127 Ringling Boulevard, Suite 104
Sarasota, Florida 34237
(941) 955-1595 phone
(941) 953-7185 facsimile
Florida Bar No. 0896195
cclcland@clelandpa,com email



 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.
 

 
IBC Funds, LLC
           
By:
[img01.jpg]  

  Name:       Title:    

 

 
IL2M International Corp.
           
By:
/s/ Sarkis Tsaoussian  

  Name: SARKIS TSAOUSSIAN     Title: PRESIDENT & C.E.O  

 
 
19

--------------------------------------------------------------------------------

 
 
Affiliates
 
 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
IN AND FOR MANATEE COUNTY, FLORIDA
 
IBC Funds, LLC,
a Nevada Limited Liability Company,
Plaintiff,
 
v.                                                                           Case
No.
 
IL2M International Corp.,
a Nevada Corporation,
Defendant.
___________________________/
 
ORDER GRANTING APPROVAL OF
SETTLEMENT AGREEMENT AND STIPULATION
 
This matter having come on for a hearing on the _____ day of ____________, 2014,
to approve the Settlement Agreement entered into as of __________ _____, 2014
between Plaintiff, IBC Funds, LLC ("Plaintiff") and Defendant, IL2M
International Corp. ("Defendant" and collectively with Plaintiff, the
"Parties"), and the Court having held a hearing as to the fairness of the terms
and conditions of the Settlement Agreement and Stipulation and being otherwise
fully advised in the premises, the Court hereby finds as follows:
 
1.      The Court has been advised that the Parties intend that the sale of the
Shares (as defined by the Settlement Agreement and, hereinafter, the "Shares")
to and the resale of the Shares by Plaintiff in the United States, assuming
satisfaction of all other applicable securities laws and regulations, will be
exempt from registration under the Securities Act of 1933 (the "Securities Act")
in reliance upon Section 3(a)(10) of the Securities Act based upon this Court's
finding herein that the terms and conditions of the issuance of the Shares by
Defendant to Plaintiff are fair to Plaintiff;
 
 
21

--------------------------------------------------------------------------------

 
 
2.      The hearing having been scheduled upon the consent of Plaintiff and
Defendant, Plaintiff has had adequate notice of the hearing and Plaintiff is the
only party to whom Shares will be issued pursuant to the Settlement Agreement;
 
3.      The terms and conditions of the issuance of the Shares in exchange for
the release of certain claim as set forth in the Settlement Agreement are fair
to Plaintiff, the only party to whom the Shares will be issued;
 
4.      The fairness hearing was open to Plaintiff. Plaintiff was represented by
counsel at the hearing who acknowledged that adequate notice of the hearing was
given and consented to the entry of this Order.
 
It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation
is hereby approved as fair to the party to whom the Shares will be issued,
within the meaning of Section 3(a)(10) of the Securities Act and that the sale
of the Shares to Plaintiff and the resale of the Shares in the United States by
Plaintiff, assuming satisfaction of all other applicable securities laws and
regulations, will be exempt from registration under the Securities Act of 1933.
The Settlement Agreement and Stipulation entered into between the parties is
hereby approved and the parties are ordered to comply with same. The Circuit
Court of the Twelfth Judicial Circuit in and for Manatee County, Florida
reserves jurisdiction over the parties to this action as well as the subject
matter herein for purposes of Contempt and enforcement of the Settlement
Agreement and Stipulation as well as for such other purposes as allowed by law.
 
SO ORDERED, this ____ day of _____________, 2014.
 
 
22

--------------------------------------------------------------------------------

 
 

 
_______________________________________
The Honorable ___________________________

 
Conformed copies to:
Charles N. Cleland, Jr., Esq.
Michael G. Brown, Esq.
 
 
23

--------------------------------------------------------------------------------

 
 
IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
IN AND FOR MANATEE COUNTY. FLORIDA
 
IBC Funds, LLC,
a Nevada Limited Liability Company,
Plaintiff,
 
v.                                                                           Case
No.
 
IL2M International Corp.,
a Nevada Corporation,
                Defendant.

 
___________________________/
 
STIPULATION AND ORDER OF DISMISSAL
 
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
attorneys of record for all the parties to the above-entitled action, pursuant
to the Florida Rules of Civil Procedure, that whereas no party hereto is an
infant or incompetent person for whom a committee has been appointed or
conservatee and no person not a party has an interest in the subject matter of
the action, the above-entitled action be, and the same hereby is, dismissed,
each party to bear its own costs.
 
Dated:  ___________________, 2014
 

     
Charles N. Cleland, Jr., Esq.
CHARLES N. CLELAND, JR., P.A.
Florida Bar No. 0896195
2127 Ringling Blvd., Suite 104
Sarasota, Florida 34237
(941) 955-1595 phone
(941) 953-7185 facsimile
Attorney for Plaintiff
 
Michael G. Brown, Esquire
P.O. Box 19702
Sarasota, Florida 34237
941-780-1300 (phone)
941-296-7500 (fax)
Florida Bar No. 0148709
Attorney for Defendant

 
SO ORDERED:

 
_______________________________________
The Honorable ___________________________

 
 
24

--------------------------------------------------------------------------------